DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 9-17, 19, and 20 have been cancelled.  Claims 6-8 and 21-23 have been amended.  Claims 24 and 25 are new.
	Claims 6-8, 18, and 21-25 are pending and under examination.

2.	The objections to claims 7 and 21 are withdrawn in response to the amendments filed on 12/15/2021.
	The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to replace the recitation “The method” with “A method” in the preamble.
	The rejections of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph are withdrawn in response to the amendment to replace the recitation “an MDCK cell” with “the MDCK cells.

Claim Objections
3.	Claims 6 and 21-23 are objected to because of the recitation “the MDCK cells”.  Appropriate correction “the cloned MDCK cells” is required.

Maintained Rejections
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-8, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (PGPUB 2010/0112669), as evidenced by Chen et al. (Stem Cell Research, 2011, 7: 97-111).
	Liu et al. teach a method for culturing a cloned MDCK cell (such as clones 1-A and 1-B) adapted to serum-free medium and used to produce influenza virus following infection with influenza virus.  Liu et al. teach that clones 1-A and 1-B exhibit an expansion factor of more than 4.5 when grown on microcarriers (such as Cytodex 3) for 72-96 h (claims 6-8, 18, 22, and 23) (see Abstract; [0020]-[0021]; [0025]; [0041]; [0049]; [0066]; Examples 1-2, 4, and 11; Example 12, especially [0375]-[0377], and Table 17; Fig. 5A-B, 8-9, and 13).
 claims 21-23, Liu et al. teach seeding at 9.0 [Symbol font/0xB1]1.5x104 cells/ml when using Cytodex 3 at a concentration of 3 g/l (i.e., 3 mg/ml), which translates into a range of 7.5-10.5x104 cells/ml (see Example 12, especially [0366]-[0367] and Table 14; [0375]-[0377] and Table 17).  As evidenced by Chen et al., Cytodex 3 provides a surface area of 2.7 cm2/mg (see Table 1 on p. 101).  Thus, Liu et al. teach a seeding density within the range of 0.925 and 1.2x104 cells/cm2, calculated as follows:
3mg x 2.7=8.1 cm2/ml
7.5-10.5x104 cells/8.1 cm2=0.925-1.2x104 cells/cm2
Thus, the range taught by Liu et al. overlaps with the recited range of 1x104 cells/cm2 or less.  MPEP 2144.05 I states:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

The difference between Liu et al. and the claimed invention is that Liu uses clones 1-A and 1-B and not clone NITE BP-02014 (claims 6-8).  However, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case there is no evidence of record that specifically using clone NITE BP-02014 as opposed to clones 1-A and 1-B results in a method providing unexpected results over Liu et al.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date. 
New Rejections
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-8, 18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Genzel et al. (Vaccine, 2006, 24: 6074-6087: cited on the IDS filed on 9/12/2018), in view of Lugovtsev et al. (PLOS ONE, 2013, 8: 1-16), as evidenced by Chen et al.
Genzel et al. teach culturing MDCK cells on Cytodex 1 (2 or 4 mg/ml) for 78 h and further using these cells to produce influenza virus following infection with influenza virus.  Genzel et al. that the MDCK cells seeded on Cytodex-1 at 2x105 cells/ml exhibit an expansion factor of 14 when grown in serum-containing (SC) medium and 4.5 when grown in serum-free (SF) medium; MDCK cells seeded on Cytodex-1 at 4x105 cells/ml exhibit an expansion factor of 11.75 in SC medium and 8 in SF medium (claims 6-8, 18, and 22-24) (see Abstract; p. 6076, column 1, second paragraph; p. 6078).
2/mg (see Table 1 on p. 101).  Thus, using Cytodex 1 at 4 mg/ml and 2x105 cells/ml translates into a seeding density of 1x104 cells/cm2, calculated as follows:
4 mg x 4.4=17.6 cm2/ml
2x105 cells/17.6 cm2=1x104 cells/cm2 (claims 6, 7, and 21).
Genzel et al. do not teach cloned MDCK cells (claims 6-8).  However, there is no evidence of record that specifically using clone NITE BP-02014 to produce influenza virus provides unexpected results over Genzel et al.  Furthermore, Lugovtsev et al. teach that MDCK cells are heterogeneous with respect to their capacity to support influenza virus replication; Lugovtsev et al. teach identifying clones capable of supporting replication and production of influenza viruses (see Abstract; p. 1, column 2, first full paragraph).  One of skill in the art would have found devious to modify Genzel et al. by obtaining and using MDCK cell clones supporting better influenza virus replication and exhibiting high expansion factors on Cytodex 1 to achieve the predictable result of obtaining enhanced influenza virus titers.  While the identified clones may not be identical to NITE BP-02014, again, there is no evidence of record that specifically using clone NITE BP-02014 provides unexpected results over the prior art.
As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
prima facie obvious at the time of its effective filing date. 

Response to Arguments
8.	The arguments regarding the MDCK cell clone NITE BP-02014 are not found persuasive for the reasons set forth in the rejections above.  Liu already teaches a MDCK clone having good adherence and expansion factor.

	The argument that Liu teaches away from using Cytodex-1 is not found persuasive.  Just because one clone grows better on Cytodex 3 than on Cytodex-1 does not mean that other clones are not capable of growing as well on Cytodex-1.  As evidenced by Genzel et al., MDCK cells grown on Cytodex-1 exhibit high expansion factors and thus, one of skill in the art would have reasonably expected success in isolation of clones yielding high cell densities when growing on Cytodex-1.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ILEANA POPA/Primary Examiner, Art Unit 1633